Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Application, Amendments, and/or Claims
2.	The Amendment filed on 12 August 2022 has been entered in full.  Claims 1-2, 6-7 and 12 have been amended, and claims 3-5, 8 and 13-15 have been cancelled. Therefore, claims 1-2, 6-7 and 11-12 are pending and the subject of this Office Action.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 12 August 2022 has been considered by the examiner.

Withdrawn Objections and/or Rejections
4.	The rejection of claims 1-8 and 11-12 under 35 U.S.C. 112(a) (Enablement) as set forth at pp. 3-6 of the previous Office Action (mailed 12 April 2022) is withdrawn in view of Applicant’s amendment of claims 1 and 6, and cancellation of claims 3-5 and 8 (filed 12 August 2022).
5.	The rejection of claims 2-5 and 8 under 35 U.S.C. 112(a) (Written Description) as set forth at pp. 6-9 of the previous Office Action (mailed 12 April 2022) is withdrawn in view of Applicant’s amendment of claims1-2, and cancellation of claims 3-5 and 8 (filed 12 August 2022).


New and/or Maintained Objections and/or Rejections
Claim Rejections - 35 USC § 112 (Written Description)
6.	Claims 1, 6-7 and 11-12 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. The basis for this rejection is set forth at pp. 6-9 of the previous Office Action (mailed 12 April 2022).
7.	The U.S. Court of Appeals for the Federal Circuit recently reaffirmed, in an en banc decision, that the written description requirement for a genus may be satisfied either by (i) the disclosure of a representative number of species falling within the scope of the genus or (ii) structural features common to the members of the genus so that one of skill in the art can "visualize or recognize" the members of the genus. Ariad Pharmaceuticals', Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1350, 94 U.S.P.Q.2d 1161, 1171 (en banc) (Fed. Cir. 2010), citing Regents" of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 1568-69, 43 U.S.P.Q.2d 1398, 1406 (Fed. Cir. 1997). 
8.	The representative ways of satisfying the written description requirement as set out by the Federal Circuit in Ariad Pharmaceuticals comport with statements set out in the USPTO's Manual of Patent Examining Procedure (M.P.E.P.). In particular, the M.P.E.P. provides that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species of relevant identifying characteristics. M.P.E.P. § 2163, II, A, 3, (a), (ii). 
9.	The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application.  These include:  (1) Actual reduction to practice, (2) Disclosure of drawings or structural chemical formulas, (3) Sufficient relevant identifying characteristics (such as: i. Complete structure, ii. Partial structure, iii. Physical and/or chemical properties, iv. Functional characteristics when coupled with a known or disclosed, and correlation between function and structure), (4) Method of making the claimed invention, (5) Level of skill and knowledge in the art, and (6) Predictability in the art.  “Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient.” MPEP § 2163.
10.	The amended claims are drawn very broadly to a method of treating a primary or secondary sclerosing disease in a subject, comprising administering to the subject a protein comprising an amino acid sequence of SEQ ID NO: 1, a fragment thereof.  The claims also recite a method of treating a primary or secondary sclerosing disease in a subject, comprising administering to the subject a fusion protein comprising an amino acid sequence of SEQ ID NO: 1. It is noted that the recitation of “an amino acid sequence of” can be interpreted to mean a partial sequence, as few as two amino acid residues of SEQ ID NO: 1.  The claims also recite wherein the protein comprises at least one modification selected from the group consisting of D-amino acids, pseudopeptide bonds, amino alcohols, non-proteinogenic amino acids, amino acids having modified side groups, circular proteins and combinations thereof. While the Specification provides adequate written description for a protein or fusion protein comprising the amino acid sequence of SEQ ID NO: 1 which comprises the extracellular domains of the human transferrin receptor 2 protein that binds BMP-2, BMP-4, BMP-6 and BMP-7 (See Figure 2) and reduces heterotopic ossification in a mouse model of heterotopic ossification (See Figure 4), it does not provide adequate written description for the genus of fragments and variants encompassed by the claims. The distinguishing characteristics of the claimed genus are not described.  The only adequately described species is a protein/fusion protein comprising the amino acid sequence of SEQ ID NO: 1.  Accordingly, the specification does not provide adequate written description of the claimed genus.
11.	For genus claims, an adequate written description of a claimed genus requires more than a generic statement of an invention's boundaries. A patent must set forth either a representative number of species falling within the scope of the genus or structural features common to the members of the genus. Kubin, Exparte, 83 USPQ2d 1410 (Bd. Pat. App. & Int. 2007); Ariad Pharms., Inc. v. Eli Lilly& Co., 598 F.3d 1336, 1350 (Fed. Cir. 2010).  
A “patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.”), see MPEP 2163.IIAii.
12.	Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).
13.	With the exception of a protein/fusion protein comprising the amino acid sequence of SEQ ID NO: 1 referred to above, the skilled artisan cannot envision the detailed chemical structure of the encompassed proteins, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.   Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The product itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
14.	One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.  In Fiddes, claims directed to mammalian FGF's were found to be unpatentable due to lack of written description for that broad class.  The specification provided only the bovine sequence.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).

Summary
15.	No claim is allowed.
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

16.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Advisory Information
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jon M. Lockard whose telephone number is (571) 272-2717.  The examiner can normally be reached on Monday through Friday, 8:00 AM to 4:30 PM.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama, can be reached on (571) 272-2911.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Christine J Saoud/Primary Examiner, Art Unit 1647                                                                                                                                                                                                        


/J.L/Examiner, Art Unit 1647                                                                                                                                                                                                        November 19, 2022